 Case 1:21-cr-00115-ENV Document 27 Filed 04/21/21 Page 1 of 1 PageID #: 137

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
MEB                                               271 Cadman Plaza East
F. #2019R01465                                    Brooklyn, New York 11201



                                                  April 21, 2021

By ECF and E-mail

The Honorable Eric N. Vitaliano
United States District Court Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:       United States v. Raymond Kohut
                        Criminal Docket No. 20-692 (ENV), 20-MJ-692

Dear Judge Vitaliano:

       The government respectfully moves for an order unsealing the September 21, 2020
minutes of the arraignment on the complaint before the Hon. Roanne L. Mann in this matter,
because the reasons justifying sealing those minutes no longer exist. 1



                                                  Respectfully submitted,

                                                  MARK J. LESKO
                                                  Acting United States Attorney

                                           By:              /s/
                                                  Mark E. Bini
                                                  Assistant U.S. Attorney
                                                  (718) 254-8761
Enclosure

cc:    Clerk of Court (by ECF)
       Adam S. Fels, Esq. (by ECF)




       1
        The felony complaint in this matter was assigned the docket number 20-MJ-526.
The information was assigned to this Court, and the underlying Magistrate Judge docket was
merged with the criminal docket before this Court.
